Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments were received on 1/28/22. Claims 1-3, 15-19 have been amended. Claims 4-14 are cancelled.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.

Claim Rejections - 35 USC § 112
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, on claims 1-19 are withdrawn. 
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-19 are withdrawn. 
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 18 is withdrawn. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3,15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the claims disclosed. Specifically, the claim limitation “both the first and second catalysts are different from the core particle of the radical scavenger in terms of materials thereof” appears to comprise subject matter not described in the specification.  In paragraph 98 of the Applicant’s specification discloses that that radical scavenger is a catalyst material and not different form the catalyst as claimed. Appropriate corrections or further clarification is required.

Claims Analysis
When considering the reference Wang, it is noted that the claims have “intended use” language such as “catalyst” in catalyst electrode and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed  does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
For the purpose of compact prosecution, in claim 12 the loading amount would be interpreted as the mass of all components of the adhesion layer. 

Claim Rejections - 35 USC § 102/103
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by, or in alternative, under U.S.C 103(a) as unpatentable over Wang et al. (US Publication 2016/0036049), on claims 1-8, 14 are withdrawn because the Applicant have amended the claims. However, the Examiner reserves the right to reinstate the rejection if the Applicants amend the claims. 
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by, or in alternative, under U.S.C 103(a) as unpatentable over Yao et al.  (Dopamine-assisted on-port synthesis of zinc ferrite-embedded porous carbon nanospheres for ultrafast and stable lithium ion batteries), on claims 1, 2, 4-9, 11 are withdrawn because the Applicant have amended the claim. However, the Examiner reserves the right to reinstate the rejection if the Applicants amend the claims. 
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by, or in alternative, under U.S.C 103(a) as unpatentable over Lian et al.  (US Publication 2009/0098033), on claim 1 is withdrawn because the Applicant have amended the claim. However, the Examiner reserves the right to reinstate the rejection if the Applicants amend the claims. 

Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103(a) as unpatentable over Wang et al. (US Publication 2016/0036049) on claim 13 is withdrawn because the Applicant have amended the claim.
The rejection under 35 U.S.C. 103(a) as unpatentable over Yao et al.  (Dopamine-assisted on-port synthesis of zinc ferrite-embedded porous carbon nanospheres for ultrafast and stable lithium ion batteries) in view of Deng et al. (US Publication 2012/0295155) on claims 10 and 12 with are withdrawn because the Applicant have amended the claims. However, the Examiner reserves the right to reinstate the rejection if the Applicants amend the claims.
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by, or in alternative, under U.S.C 103(a) as unpatentable over Lian et al.  (US Publication 2009/0098033) in view of Kim et al. (US Publication 2011/0223515) on claims 14-19 are withdrawn because the Applicant have amended the claims. However, the Examiner reserves the right to reinstate the rejection if the Applicants amend the claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3,15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 8,735,017 to Kim et al.
US Patent 2006/0263675 to Adzic et al. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725